DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 25 Oct 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. In this case no full copy of the EP0123956 reference has been provided (only the abstract is provided), and no copy of the NPL reference has been provided. It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the 5-axis machining center of claim 3 and the coolant supply and nozzle of claims 9-11 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a cylindrical workpiece having…an outer diameter” in lines 5-6, and “the outer diameter of the cylindrical bore” in lines 8-9. There is no antecedent basis for a “cylindrical bore” and it is unclear how a bore can have an outer diameter. It would seem that a diameter of a bore would be an inner diameter rather than an outer diameter. It is further unclear if the outer diameter of the cylindrical bore is the same as the outer diameter of the cylindrical workpiece. For the purposes of this examination, “the outer diameter of the cylindrical bore” will be interpreted as “an inner diameter of the cylindrical bore.”
Further regarding claim 1, the claim recites “reducing the thickness of a bore” in line 1 and “grinding the bore of the cylindrical workpiece to reduce its thickness” in line 7. There is no antecedent basis for “the thickness of a bore.” It is further unclear how grinding a bore would reduce its thickness as claimed. Any grinding of a bore would increase the size of the bore rather than reduce it. For the purposes of this examination, this will be read as “grinding the bore of the cylindrical workpiece to reduce a thickness of the cylindrical workpiece” as this appears to be applicant’s intent. 
Claims 2-14 are rejected as indefinite due to their dependency upon rejected claim 1.
Further regarding claim 2, the claim recites “the axis of rotation of the grinding wheel is located from 90 degrees to 180 degrees, in the direction of rotation of the grinding wheel, from a plane that extends vertically through the workpiece when it is mounted in the grinding machine.” This is confusingly worded and unclear. How does the direction of rotation define the location of the axis of rotation? The plane that defines the angle has not been sufficiently defined to determine a particular location of the axis. It appears that any arbitrary vertical plane could be selected to fit the definition in the claim. For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Further regarding claim 3, the claim recites “the grinding machine for grinding the bore…is performed on a 5-axis machining centre.” It is unclear how a grinding machine can “be performed on” a machining centre. For the purposes of this examination this claim will be interpreted as “the grinding machine comprises a 5-axis machining centre,” as this appears to be the broadest reasonable interpretation of the claim. 
Claims 4-8 are rejected as indefinite due to their dependency upon rejected claim 3.
Regarding claim 4, the claim recites “the bore is rotated about a C-axis of the machine whilst the grinding wheel position is maintained stationary.” It is unclear if this is a positively recited step in the machining process. The passive wording “is rotated” makes it unclear if this is a specific rotating step in the method. Does this rotation happen during the bore grinding step? Further, there is no definition of a “C-axis of the machine,” making it unclear if this axis differs from the previously claimed “horizontal central axis” of the workpiece. It appears that these are the same axis. Further, there is no antecedent basis for “the grinding wheel position.” It is unclear how the grinding wheel position is stationary when it is also rotating according to claim 1. Is the grinding wheel stationary in a particular direction or axis? For the purposes of this examination, this quoted section of the claim will be interpreted as “the grinding of the bore comprises rotating the cylindrical workpiece about the horizontal central axis while maintaining a stationary position of the axis of rotation of the grinding wheel.”
Regarding claim 5, the claim recites “gear teeth are ground…using the same grinding machine.” It is unclear if this is a positively recited step in the machining method. The passive phrase “are ground” makes it unclear if this is a specific step in the method. The preamble of claim 1 recites “a method of reducing the thickness of a bore.” The steps of claim 5 do not appear to be directed towards such a method. For the purposes of this examination, this will be read as the method of claim 3 “…further comprising grinding gear teeth on an external surface of the cylindrical workpiece using the grinding machine.”
Claim 7 is rejected as indefinite due to its dependency upon rejected claim 5.
Regarding claim 6, the claim recites “the faces of the cylindrical workpieces are be ground using the same grinding machine.” This is confusingly worded and unclear. Similarly to claim 5 described above, it is unclear if this is a positively recited step in the machining method. The passive phrase “are be ground” makes it unclear if this is a specific step in the method. The preamble of claim 1 recites “a method of reducing the thickness of a bore.” The steps of claim 6 do not appear to be directed towards such a method. Additionally there is no antecedent basis for the term “the faces” and there is no antecedent basis for plural “workpieces.” This makes it unclear if there are multiple faces on a single workpiece, or one face on each of the multiple workpieces. For the purposes of this examination, this will be read as the method of claim 3 “…further comprising grinding at least one face of the cylindrical workpiece using the grinding machine.”
Claim 8 is rejected as indefinite due to its dependency upon rejected claim 6.
Further regarding claims 7-8, these claims recite “the gear is one of a planetary, sun, parallel axis or helical gear.” It is unclear how this is intended to limit the claimed method. Claim 1 recites machining steps for a bore of “a cylindrical workpiece for use as a gear.” The phrase “for use as a gear” indicates an intended use of the cylindrical workpiece. The gear types listed in claims 7 and 8 therefore are seen as attempting to limit the intended use of the cylindrical workpiece. However, this does not appear to limit the claimed method or a structure of the workpiece, as the workpiece is merely a cylindrical workpiece. Any cylindrical workpiece could be used as a gear if the appropriate teeth are later machined on the workpiece. Further, a gear’s use as a planetary, sun, parallel axis or helical gear depends on the environment in which it is used and its relationship with any surrounding gears, which are clearly not a part of the recited method. For the purposes of this examination, these claims will be interpreted as requiring the cylindrical workpiece to also contain gear teeth, as this appears to be the broadest reasonable interpretation of the claims. 
Regarding claim 9, the claim recites “a coolant is provided to the grinding wheel and/or workpiece whilst in use to cool the grinding wheel.” The use of the term “and/or” makes it unclear the desired location of the coolant. The term “and/or” implies that the coolant is applied only to the workpiece, only to the grinding wheel, or to both the workpiece and grinding wheel. It is unclear how the coolant could be applied to only the workpiece without reaching the grinding wheel or how the coolant could be applied only to the grinding wheel without reaching the workpiece, as the workpiece and grinding wheel are in contact with each other. Additionally it is unclear how the coolant could “cool the grinding wheel” in the case where coolant is not applied to the grinding wheel. For the purposes of this examination, the term “and/or” will be interpreted as “or” and will be construed to allow application of coolant to either of the workpiece or grinding wheel without limiting its application elsewhere.
Further regarding claim 9, the claim recites “whilst in use.” It is unclear what “use” is being referred to here. For the purposes of this examination, “whilst in use” will be interpreted as “during the grinding of the bore.”
Claims 10-11 are rejected as indefinite due to their dependency upon rejected claim 9.
Further regarding claims 10-11, the term “and/or” is unclear for substantially similar reasons as described in the rejection of claim 9 above. 
Regarding claim 12, the phrase “reduced in thickness” is unclear for substantially similar reasons as described in the rejection of claim 1 above. 
Further regarding claim 12, the claim recites reducing the thickness of the internal bore “in three stages.” It is unclear if these stages are method steps or if the stages are physical sections of the grinding machine. It is further unclear if these stages are related to the claimed grinding of the bore of claim 1. Does the grinding occur in three stages on the machine? Does the grinding comprise a roughing step, a semi-finishing step, and a finishing step? Clarification is necessary to determine the scope of the claim. For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Claim 13 is rejected as indefinite due to its dependency upon rejected claim 12. 
Further regarding claim 13, the claim recites “roughing steps,” “semi finishing steps,” and “finishing steps.” It is unclear what a “step” consists of. Does simply passing the workpiece through the roughing stage,  semi-finishing stage, finishing stage constitute the claimed roughing step, semi finishing step, and finishing step? Is a “step” intended to imply some movement of the grinding wheel or workpiece? Clarification is necessary to determine the scope of the claim. For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below.
Further regarding claim 13, there is no antecedent basis for “the grinding process.” For the purposes of this examination, “the grinding process” will be interpreted as “the grinding of the bore.”
Regarding claim 14, the claim recites a turbine having a gear with a bore “ground by the method of claim 1.” It is unclear what structure is intended to be imparted by the bore being “ground by the method of claim 1.” As claim 14 is an apparatus claim, it is not limited by the method by which it is made. The reference to the method of claim 1 only limits the apparatus to the structure which is implied by the method. However, it in this case, it is unclear what structure is implied by the method of claim 1, as it appears that any bore could be formed by the method of claim 1. In fact, the method of claim 1 appears to imply a structure which is broader than the structure included in claim 14. This makes it unclear what, if any, structure is imparted to the claim by the reference to the method of claim 1. For the purposes of this examination, this will be read as the turbine “including a gear that has a central bore,” as this appears to be the broadest reasonable interpretation of the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sieveking et al (US 2016/0003341, cited by applicant).
Regarding claim 14, Sieveking discloses a gas turbine engine ([0017]) including a gear (732) that has a central bore (739; [0031]) ground by the method of claim 1 (method of forming the bore does not limit the structure of the bore; see 112b rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirz (US 2002/0094761) in view of Ray et al (US 2006/0040584, cited by applicant).
Regarding claim 1, Wirz teaches a method of reducing the thickness of a bore of a cylindrical workpiece for use as a gear; the method comprising the steps of: mounting a cylindrical workpiece (6) having a horizontal central axis (shown in fig 1) and an outer diameter in a grinding machine (as shown in fig 1); and grinding the bore of the cylindrical workpiece to reduce a thickness of the cylindrical workpiece using a grinding wheel (11) that has a diameter and has a direction of rotation about an axis of rotation that is parallel to the horizontal central axis of the cylindrical workpiece (as shown in fig 1). While Wirz does not explicitly teach the grinding wheel diameter being 40% to 80% of an inner diameter of the cylindrical bore, the grinding wheel diameter of Wirz appears to be in this range as shown in figure 1 (it appears to be slightly over 50% of the diameter of the bore, which is within the claimed range). Additionally, Ray teaches a grinding method using a grinding wheel wherein the grinding wheel can have any desired size which maintains physical clearance in the operative region of the machine and achieves the desired surface speed ([0039]). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a grinding wheel having a diameter from 40% to 80% of the inner diameter of the cylindrical bore of Wirz, as this size would provide the necessary clearance to fit within the bore of the workpiece, the specific diameter being selectable by a person having ordinary skill in the art through routine optimization to arrive at the desired surface speed of the wheel as taught by Ray ([0039]).
Regarding claim 2, Wirz, as modified, teaches all the limitations of claim 1 as described above. Wirz further teaches the axis of rotation of the grinding wheel is located from 90 degrees to 180 degrees, in the direction of rotation of the grinding wheel form a plane that extends vertically through the workpiece when it is mounted in the grinding machine (as viewed in fig 1; horizontal rotational axis is 90 degrees from a vertical plane going into the page). 
Regarding claims 9-11, Wirz, as modified, teaches all the limitations of claim 1 as described above. Wirz does not teach providing a coolant to the grinding wheel or workpiece during the grinding of the bore. Ray further teaches a machining method wherein coolant is applied to a grinding wheel (10) or workpiece (11) during grinding to cool the grinding wheel ([0041]; fig 1) via a flat head nozzle (element 5 with flat tip as shown in fig 1) in a range from 50 to 150 bar ([0042]; “typically 70 bar”). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide coolant to the grinding wheel or workpiece during grinding of the bore in the method of Wirz in order to provide, cooling, cleaning, and lubrication to the grinding wheel for improved grinding wheel life and removal rate as taught by Ray ([0065]). 
Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirz and Ray as applied to claim 1 above, and further in view of Klink (DE 102014003485, translation provided).
Regarding claim 3, Wirz, as modified, teaches all the limitations of claim 1 as described above. Wirz does not teach the grinding machine is a 5-axis machining centre. Klink teaches a method of machining a bore (6; fig 2) wherein the grinding machine for grinding the bore is a 5-axis machining centre ([0015]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a 5-axis machining centre as the grinding machine in the method of Wirz, as 5-axis machining centers allows flexible positioning of the grinding tool relative to the workpiece to allow machining at multiple angles and positions as taught by Klink ([0015]). 
Regarding claim 4, Wirz, as modified, teaches all the limitations of claim 3 as described above. Wirz further teaches the grinding of the bore comprises rotating the cylindrical workpiece about the horizontal central axis (indicated by rotation arrow shown in fig 1). Wirz does not teach maintaining a stationary position of the axis of rotation of the grinding wheel (in Wirz, the workpiece is stationary while the grinding wheel moves). Klink further teaches the machining method comprising maintaining a stationary position of the axis of rotation of the grinding wheel during grinding the bore ([0032-0033]; as shown in fig 2, the workpiece 5 is moved to affect the machining rather than the grinding wheel 17). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain a stationary position of the axis of rotation of the grinding wheel of Wirz during the grinding of the bore, as it is equally effective to move the workpiece rather than the grinding wheel to affect machining as taught by Klink ([0026-0027], [0032-0033]; embodiment of fig 2 with stationary tool is equally effective as embodiment of figure 1 with stationary workpiece).
Regarding claim 5, Wirz, as modified, teaches all the limitations of claim 3 as described above. Wirz further teaches (see 112b rejection above for explanation of interpretation) grinding gear teeth (7) on an external surface of the cylindrical workpiece using the grinding machine (as shown in fig 1; [0024]).
Regarding claim 6, Wirz, as modified, teaches all the limitations of claim 3 as described above. Wirz further teaches (see 112b rejection above for explanation of interpretation) grinding at least one face (27) of the cylindrical workpiece using the grinding machine (fig 3; [0029]).
Regarding claims 7-8, Wirz, as modified, teaches all the limitations of claims 5 and 6 as described above. Wirz further teaches the gear is one of a planetary, sun, parallel axis or helical gear (as indicated by the gear teeth 7 on the outer surface, the workpiece could be used in gearing having any of these configurations).
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirz and Ray as applied to claim 1 above, and further in view of Nagel et al (US 2010/0105292).
Regarding claim 12, Wirz, as modified, teaches all the limitations of claim 1 as described above. Wirz does not teach the grinding of the bore comprising a rough boring, semi-finish boring, and finish boring. Nagel teaches a method of finishing a bore including rough boring (with tool 128; [0044]), semi-finish boring (with tool 148A; [0047]), and finish boring (with tool 148B; [0051]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to grind the bore of the cylindrical workpiece of Wirz in three stages including roughing, semi-finishing, and finishing, as such a progression to finer machining stages allows the bore to be gradually machined to arrive at an accurate final structure of the workpiece as taught by Nagel ([0002]). 
Regarding claim 13, Wirz, as modified, teaches all the limitations of claim 12 as described above. Nagel further teaches the grinding of the bore is completed in one roughing step ([0044]), one semi finishing step ([0047]), and one finishing step ([0050-0051]; as broadly claimed each “step” is completed when the workpiece moves to the next stage).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar boring methods are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723